Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Election/Restrictions
Applicant’s election of Claims 21-24 (Group VI), without traverse, in the reply filed on 11/4/2022 is acknowledged.  
Claims 1-3, 5-10, 12-14, 17, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions (Groups) I-V, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
With regards to Claim 31, the limitation “an environmental enclosure … to protect the processor from environmental contaminants” is indefinite because it is unclear what the patentable boundaries of this limitation are.  This limitation describes intended use result without clear boundaries.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-24 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 21 recites:
“An apparatus for detecting anomalies in an acoustic signal emitted during operation of one or more wind turbines, the apparatus including one or more microphones for receiving an acoustic signal emitted during operation of the wind turbine associated with the apparatus; and a processor implementing an acoustic signal processing module configured to analyze the acoustic signal, wherein the acoustic signal processing module is further configured to analyse the acoustic signal to identify individual blades of the associated wind turbines in the acoustic signal, and identify anomalies in the acoustic signal indicative of defects on each of the individual blades.”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (machine). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, “detecting anomalies in an acoustic signal … analyse the acoustic signal to identify individual blades of the associated wind turbines in the acoustic signal, and identify anomalies in the acoustic signal indicative of defects on each of the individual blades” in the context of this claim, encompasses the user manually reviewing acoustic data making a decision about anomalies in the acoustic signal (in acoustic signatures) associated with defects by, for example, using historical database of normal/abnormal acoustic signatures.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 21: An apparatus for detecting anomalies in an acoustic signal (preamble), one or more microphones for receiving an acoustic signal of an environment, a processor, the apparatus … located in the environment and includes an environmental enclosure … a communications module configured to output the one or more event classifications.
The preamble (“An apparatus for detecting anomalies in an acoustic signal”) is generically recited and not a meaningful limitation.  A processor is an example of generic computer equipment (components) that is also generally recited and, therefore, is not qualified as a particular machine.  The microphones that are used for mere data gathering represent insignificant extra-solution activity to the judicial exception.  According to the October update on 2019 PEG, such steps are “performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”. 
According to Electric Power Group, “a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.”
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record. 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 22-24 and 31 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising mental process and/or mathematical relationship steps) (Claims 21-24) or comprise additional elements that are not meaningful (Claim 31-a communication module, a device associated with maintenance of the associated wind turbine, and apparatus is located at a base of the associated wind turbine and includes an environmental enclosure-all recited in generality) and do not include additional elements that are sufficient to amount to significantly more than the judicial exception based on the prior art of record, and, therefore, these claims are not eligible for substantially similar reasons as discussed with regards to Claim 21.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by John W. Newman (US 2014/0278151), hereinafter ’Newman’.
With regards to Claim 21, Newman discloses: 
An apparatus for detecting anomalies in an acoustic signal emitted during operation of one or more wind turbines (A wind turbine blade inspection system includes a sensitive microphone positioned near the base of the turbine tower to receive acoustic signals emanating from anomalies in a rotating turbine blades and a signal analysis system configured to analyze the acoustic signals including Doppler analysis, Abstract; it is an object of the invention to provide a fast, cost effective nondestructive inspection methods for wind turbine blades to detect these and other anomalies [0009];), the apparatus including one or more microphones for receiving an acoustic signal emitted during operation of the wind turbine associated with the apparatus (microphone 122, Figs. 4, 7); and a processor (computer 122, Figs.7, 8) implementing an acoustic signal processing module configured to analyze the acoustic signal (analyzing the acoustic signals [0010]; performing a Doppler analysis on the acoustic emissions in order to identify an anomaly in the wind turbine blade [0012]; computer with software to analyze the acoustic signals generated by the blade as it moves through the air and by sound emitted by air escaping through cracks, holes and breaches in the blade outer mold line [0024]); wherein the acoustic signal processing module is further configured to analyse the acoustic signal to identify individual blades of the associated wind turbines in the acoustic signal (anomalies in a rotating turbine blades [0009]; FIG. 9 is an acoustic spectrogram showing the intensity of sound over time as wind turbine blades pass an acoustic sensor [0021]; , and identify anomalies in the acoustic signal indicative of defects on each of the individual blades (time signals or manually by the operator based on the real time spectrogram is used to identify the blade serial number for any blade with an anomaly. Noise due to abnormal turbulence caused by blade distortion, erosion and improper pitch angle is also detected and can be compared with tests taken on a periodic basis to identify trends and changes to the blades. In addition, anomalies or condition changes in the turbine generator machinery in the nacelle and in the hub, such as the blade pitch actuators, some of which operate continuously as the turbine rotates, can be detected from the ground [0024]; determine the location of sound emitting defects on rotating turbine blades [0025]; The signal from the defect is a steady frequency or tone, if you are in the frame of reference as the blade (theoretically riding with the blade) or listening from the turbine nacelle close to the turbine axis. The acoustic signal from a blade defect as heard from the tower base on the ground or floating in a boat next to an off-shore turbine tower the signal is Doppler shifted making the whistle go from a high frequency tone as blade moves down towards the microphone to a lower frequency tone or whistle as the blade move away from the microphone [0032]).

With regards to Claim 22, Newman additionally discloses that the acoustic signal processing module is further configured to identify anomalies in the acoustic signal indicative of defects on one of the individual blades of the wind turbine by identifying a change in noise level from said one of the individual blades relative to other blades of the wind turbine (detect changes in the acoustic spectrogram, signal intensity and Doppler shift of signals by which defect locations can be determined [0049]; changing the blade cross section profile may cause noise due to turbulence and changes air flow over the blade surfaces. The acoustic signature for a blade may be change significantly [0034]; the analyze means is further constructed and arranged to measure the relative sound level of acoustic emissions from each blade during rotation to detect changes due to blade surface profile changes, Claim 6; The Acoustic intensity plot 198 for one blade, is considerable greater than the plot 199 and 200 for the other two blades … the sound plot 198 was the result of the turbulence in the air and resulting drag, diminishing the turbine efficiency. Causes of the improper pitch angle may be a fault with the blade pitch actuator, control circuit or a defective blade pitch bearing [0048]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of S. Oerlemans, “An explanation for enhanced amplitude modulation of wind turbine noise”, Wind Turbine Amplitude Modulation: Research to Improve Understanding as to its Cause and Effect”, National Aerospace Laboratory NLR, December 2013, 512 pages, https://cdn.ymaws.com/www.renewableuk.com/resource/collection/4E7CC744-FEF2-473B-AF2B-135FF2AA3A43/ruk_wind_turbine_amplitude_modulation_dec_2013_v2_(1).pdf. discloses modulation of blade noise.

With regards to Claim 23, Newman discloses the invention as discussed in Claim 21, including the acoustic signal processing module is further configured to identify anomalies in the acoustic signal indicative of defects on the one or more wind turbines.
However, Newman does not disclose identifying anomalies in the acoustic signal indicative of defects on the one or more wind turbines by identifying when a level of modulation, at blade pass frequency, of noise in the acoustic signal exceeds a threshold level.
Oerlemans discloses that modern large wind turbines typically produce a swishing noise, i.e., a variation in the level of the broadband aerodynamic noise from the blades. This variation or modulation of the sound level occurs at the blade passing frequency, p.7. Oerlemans reports that the value of the peak in the modulation spectrum at the modulation frequency (in this case, the blade passing frequency of the turbine or BPF) results in a representative measure of the modulation magnitude (p.13) and identifying anomalies in the acoustic signal indicative of defects on the one or more wind turbines by identifying a level of modulation, at blade pass frequency, of noise in the acoustic signal (determine whether there is an amplitude modulation, i.e. to detect a fault, and to determine the frequency of that modulation. In the case of bearings the modulation frequency can yield important information regarding the location of the fault (p.6).
Oerlemans discloses rating AM events with a threshold (relation between AM characteristic parameters and mean annoyance score at AM values above the threshold, p.12; also, pp. 164, 169) and performing tests to investigate when modulation exceeds that threshold to evaluate annoyance (p.30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman in view Oerlemans to identify anomalies in the acoustic signal indicative of defects on the one or more wind turbines by identifying when a level of modulation, at blade pass frequency, of noise is significant, i.e. exceeds a threshold level that would indicate abnormality in turbine condition or environmental monitoring.

Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Oerlemans,  and further in view of Eric Bechhoefer et al. (US 2018/0120200), hereinafter ‘Bechhoefer’.

With regards to Claim 24, Newman discloses the invention as discussed in Claim 23, including identifying anomalies in the acoustic signal indicative of defects on the one or more wind turbines by identifying an increase in noise spectrum in the acoustic signal above a threshold level indicative of the anomalies.
However, Newman does not specifically disclose the acoustic signal processing module is further configured to identify anomalies in the acoustic signal indicative of defects on the one or more wind turbines by identifying a tone in the acoustic signal indicative of the anomalies.
Oerlemans discloses analyzing frequencies of the modulation in identifying faults as discussed above in Claim 23.
Bechhoefer discloses identifying anomalies in the acoustic signal indicative of defects on the one or more wind turbines by identifying a tone in the acoustic signal indicative of the anomalies and also by identifying an increase in noise spectrum in the acoustic signal (Shaft Faults may be characterized by changes in shaft order 1 (out of balance), shaft order 2 (bent shaft) and/or shaft order 2 and 3 (coupling failure). Gear faults may be characterized by four basic failure modes: Increased noise due to tooth face surface pitting and/or spalling, periodic impact due to soft and/or cracked tooth, amplitude and/or frequency modulation of gear mesh tone from uneven loading due to a soft and/or cracked tooth, and/or sideband modulation and/or hunting due to gear misalignment. Bearing faults may be characterized as modulated impact due to spilling and/or pitting of the bearing elements (e.g., ball(s), inner race, outer race and/or cage). [0204]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman in view Oerlemans, and further in view of Bechhoefer to identify anomalies in the acoustic signal indicative of defects on the one or more wind turbines by identifying a tone in the acoustic signal indicative of the anomalies as a reliable technique while observing obtained frequency spectrum (Figs. 12-14).


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Bechhoefer.

With regards to Claim 31, Newman discloses the invention as discussed in Claim 21, including the apparatus is located at a base of the associated wind turbine (microphone 122 at the base of tower 6 [0041]), and wherein the apparatus provides continuous, real-time monitoring for defects on the associated wind turbine (receive acoustic signals emanating from anomalies in a rotating turbine blades …The data may be centrally monitored, Abstract) (i.e. implying “communications module configured to output the defect detected for the associated wind turbine to a device associated with maintenance of the associated wind turbine”).
However, Newman does not specifically disclose the apparatus includes an environmental enclosure arranged to house the processor and to protect the processor from environmental contaminants.
Bechhoefer discloses identifying anomalies in the acoustic signal indicative of defects on the one or more wind turbines by identifying a tone in the acoustic signal indicative of the anomalies and also by identifying an increase in noise spectrum in the acoustic signal (Shaft Faults may be characterized by changes in shaft order 1 (out of balance), shaft order 2 (bent shaft) and/or shaft order 2 and 3 (coupling failure). Gear faults may be characterized by four basic failure modes: Increased noise due to tooth face surface pitting and/or spalling, periodic impact due to soft and/or cracked tooth, amplitude and/or frequency modulation of gear mesh tone from uneven loading due to a soft and/or cracked tooth, and/or sideband modulation and/or hunting due to gear misalignment. Bearing faults may be characterized as modulated impact due to spilling and/or pitting of the bearing elements (e.g., ball(s), inner race, outer race and/or cage). [0204]).
Bechhoefer discloses communications module (The server 215 is configured to communicate with the data acquisition subsystems 205a, . . . ,205n over network 210 [0038]) to outputt the defect detected for the associated wind turbine to a device associated with maintenance of the associated wind turbine (a particular fault signature depends on the component (e.g., shaft, bearing, or gear) being monitored [0203]; Deterministic analyses of acquired sensor output data may be used to facilitate fault detection in a monitored component and/or machine [0205]; setting a threshold for a given condition indicator (CI) and/or a combination of CI representing component health (i.e., health indicator (HI)) such that when the threshold is crossed, actionable maintenance is performed [0253]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newman in view of Bechhoefer tuse a communications module configured to output the defect detected for the associated wind turbine to a device associated with maintenance of the associated wind turbine, while predictably using an apparatus that includes an environmental enclosure arranged to house the processor and to protect the processor from environmental contaminants that could adversely affect the apparatus electronics/functioning.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jimmi Andersen et al. (US 2012/0321464) discloses a method for acoustically monitoring a wind turbine, in particular for monitoring the existence of loose objects inside the wind turbine.
John Newman (US 9194843) discloses a wind power turbine blade inspection system receiving airborne acoustic signals emanating from anomalies in rotating turbine blades during cyclic stress loading.
Howard R. Quin, “Understanding Wind Turbine Sound Issues”, Howard Quin on Wind Turbine Sound ∙ August 2012, 7 pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863